DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-12, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 20050016001 to Griep et al. in view of US Patent No. 3,692,403 to Turner.
In re claim 1, Griep teaches a reciprocating saw comprising: 
a housing assembly (14c); 
a motor (16c) positioned within the housing assembly, the motor including a pinion (18c); 
a drive mechanism (12) positioned within the housing assembly, the drive mechanism including a gear (26c) coupled to and driven by the pinion, a hub (30c) coupled to the gear for rotation with the gear, a spindle (22c) reciprocatable relative to the housing assembly, and a connecting rod (58c) extending between the hub and the spindle to transmit rotation of the hub into reciprocation of the spindle; and 
a clutch assembly (94) coupled to the drive mechanism to selectively transmit drive force from the gear to the hub, the clutch assembly including 
a first disk (150) coupled to the gear (Para 0026), 

a biasing member (178) positioned between the hub and the gear to bias the first and second disks into frictional engagement.
Regarding claims 1 and 10, Griep teaches a fastening device (Fig. 15), but there are no details provided with respect to the fastener. Griep does not teach a threaded fastener extending through the gear and threadably engaging the hub to couple the hub to the gear, wherein tightening the threaded fastener pulls the hub toward the gear to preload the biasing member.
Turner teaches in the art of slip clutches, a slip clutch (106) having a threaded fastener (112) which mates with threads in the hubs (107, left and 108, right) and a spring to vary the spring tension when the screw is turned in and out of the threaded hub (Col. 8, lines 11-29).
It would have been obvious to one having ordinary skill in the art at the time of invention to provide the slip clutch assembly of Griep to receive a threaded fastener to secure the gear and hub relative to one another to maintain proper slippage between the friction disc to absorb impact (Paras 0069,0070) and prevent damage of the internal elements of the saw.

	In re claim 2, modified Griep teaches the gear (26c) defines an opening, and wherein the hub (30c), the first disk (150), the second disk (162), and the biasing member are positioning within the opening.
In re claims 3 and 12, modified Griep wherein the hub (30c) abuts an inner face of the opening when the threaded fastener is tightened such that the biasing member is preloaded up to a predetermined amount (Col. 8, lines 11-29, Turner).



In re claims 7 and 16, modified Griep wherein the second disk (162) includes a plurality of radially- inwardly projecting splines (166) that engage the hub to couple the second disk to the hub (Para 0026).
In re claims 9 and 18, modified Griep wherein the clutch assembly allows relative movement between the gear and the hub to absorb potential impacts on the drive mechanism (Para 0069, 0070).
In re claim 10, Griep teaches a drive mechanism for a reciprocating saw, the drive mechanism comprising: 
a motor (16c) including a pinion (18c); 
a gear (26c) coupled to and driven by the pinion; 
a hub (30c) coupled to the gear for rotation with the gear; 
a spindle reciprocatable relative to the motor; 
a connecting rod (22c) extending between the hub and the spindle to transmit rotation of the hub into reciprocation of the spindle; and 
a clutch assembly (94) coupled between the gear and the hub to selectively transmit drive force from the gear to the hub, the clutch assembly including a first disk (150) coupled to the gear (Para 0026), a second disk (162) coupled to the hub (Para 0026), a biasing member (178) positioned between the hub and the gear to bias the first and second disks into frictional engagement.
In re claim 11, modified Griep wherein the gear (26c) defines an opening, and wherein the hub, the first disk, the second disk, and the biasing member are positioned within the opening (Para 0026).
.

Claims 4, 5, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Griep et al. in view of Turner, as applied to the above claims, and in further view of US Patent No. 5,335,746 to Betz.
In re claims 4 and 13, modified Griep teaches the biasing member, but does not teach the member is preloaded up to 175 in/lbs.
Betz teaches in the art of clutches, a slip clutch that has a preloaded spring. Betz teaches the preload affected by the springs is determined by the amount of required torque (Col. 5, lines 65-68; Col. 6, lines 1-14) and that the amount of preload in the clutch must be less than 25 ft/lbs (which encompasses values from 0-300 in/lbs, which is inclusive of the range of up to 175 in/lbs).
It would have been obvious to one having ordinary skill in the art at the time of invention to preload the spring of Griep to up to 175 in/lbs as taught by Betz to achieve the required amount of torque required to maintain the proper slippage between the friction disc to absorb impact (Paras 0069,0070) and prevent damage of the internal elements of the saw.

In re claims 5 and 14, modified Griep teaches once the hub abuts the inner face of the opening, the threaded fastener is tightened to between 180 in/lbs and 225 in/lbs to secure the gear and hub together.

Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griep et al. in view of Turner, as applied to the above claims, and in further view of US Patent No. 4,055,890 to Seibold.

Seibold teaches in the art of power tools, a tool having a slip clutch with Belleville washer (or spring washer, Col. 2, lines 65-68).
It would have been obvious to one having ordinary skill in the art at the time of invention as to provide Griep with a Belleville washer (spring washer) as taught by Seibold which is merely an art recognized equivalent spring to provide the required tension to maintain the proper slippage between the friction disc to absorb impact (Paras 0069,0070) and prevent damage of the internal elements of the saw.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724